Case 1:20-cv-08682-LLS Document 11 Filed 04/28/21 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
Fatimazéhra Nouinou

 

 

 

Write the full name of each plaintiff or petitioner. 20 8682 [LLS]
Case No. CV

 

-against-

Peter Dennis Read Smith
NOTICE OF MOTION

 

To Correct Order to Amend dated 30 March 2021 and Change Judge

 

Write the full name of each defendant or respondent.

Plaintiff Fatimazohra Nouinou
PLEASE TAKE NOTICE that

 

 

plaintiff or defendant name of party who is making the motion

requests that the Court:
1- To Correct Order to Amend by Deleting Word "Sprawiing" as Plaintiff Submitted her

Complaint Organized and Tidy, and Deleting World "Mental Health" as her Husband is
Not Mentally Ili but has been Suffering Anguish and Pain being Abused as U.S. Citizen.
2- To Change Judge as Plaintiffs Case is a Matter of National Security since she faced
Espionage by a Disloyal American who Received Bribes from a Dictator Foreign Nation.

 

Briefly describe what you want the court to do. You should also include the Federal Rule(s) of Civil Procedure or
the statute under which you are making the motion, if you know.

In support of this motion, I submit the following documents (check all that apply):
[] amemorandum of law
i] my own declaration, affirmation, or affidavit

Press Menioning Plaing® subvitting her Apatication as Candidate for LIN Secretary-Genarat Position in 2022, Sea Annex 1

[x] the following additional documents:

Piaitif has been and ts ik wit Heads of Stata fot her Attention to Delads is one of her Skis and her Husband Is Healthy Supporting her, See Annex 2

28 April 2021

 

otk tel atest

 

 

Dated Signature
Fatimazohra Nouinou

 

 

 

Name Prison Identification # (if incarcerated)

45 Tudor City Place, Apt 1202 New York NY 10017
Address City State Zip Code
347 401 1576 nouinou_usa@yahoo.com

Telephone Number (if available) E-mail Address (if available)

SDNY Rev: 5/24/2016
